 


109 HRES 404 IH: Expressing the condolences of the House of Representatives on the death of Vice Admiral (retired) James B. Stockdale, United States Navy.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 404 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Davis of California (for herself, Mr. Hunter, Mr. Buyer, Mr. Evans, Mr. Skelton, Mr. Filner, Mr. Grijalva, Mr. Salazar, Mr. Issa, and Mr. Cunningham) submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Expressing the condolences of the House of Representatives on the death of Vice Admiral (retired) James B. Stockdale, United States Navy. 
  
Whereas the United States lost a great military hero with the death of Vice Admiral (retired) James B. Stockdale, United States Navy, on July 5, 2005; 
Whereas Vice Admiral Stockdale served the United States proudly and with valor during the Vietnam War; 
Whereas Vice Admiral Stockdale flew more than 200 missions as a Navy pilot to defend the United States and the freedoms of all Americans; 
Whereas a Navy plane piloted by Vice Admiral Stockdale, then a Navy commander, was shot down over North Vietnam in 1965, and he was held as a prisoner of war for seven years; 
Whereas Vice Admiral Stockdale showed the utmost courage as a prisoner of war and endured tremendous pain and suffering while being held captive; 
Whereas Vice Admiral Stockdale served as a leader and example to other members of the United States Armed Forces being held as prisoners of war in North Vietnam; 
Whereas Vice Admiral Stockdale was honored with 26 combat decorations, including the Medal of Honor, in recognition of his service as a pilot and his courage and leadership as a prisoner of war; 
Whereas Vice Admiral Stockdale continued to make major contributions to the United States after his retirement from the Navy, including serving as President of the Citadel from 1979 to 1981, and was a candidate for Vice President of the United States in 1992; 
Whereas Vice Admiral Stockdale made significant contributions in the State of California to the cause of higher education and to the vast veterans’ community; 
Whereas Vice Admiral Stockdale earned a master’s degree from Stanford University, where he served as Senior Research Fellow at the Hoover Institute for 15 years; and 
Whereas after retiring to Coronado, California, Vice Admiral Stockdale was a respected member and a central figure in the prisoner of war and veterans’ communities: Now, therefore, be it
 
That the House of Representatives—
(1)honors the late Vice Admiral James B. Stockdale, United States Navy, for the great sacrifices he made on behalf of the United States as a Navy officer and as a prisoner of war from 1965 to 1973 and for his dedication to service during and after his military career; and
(2)extends its deepest condolences to the survivors of Vice Admiral Stockdale, including his wife, Mrs. Sybil B. Stockdale, and his four sons. 
 
